PER CURIAM.
For the reasons expressed in Sheppard v. State, 113 So.3d 148 (Fla. 2d DCA 2013), also issued on this date, we reverse the order of the postconviction court and remand for resentencing. Prater’s forty-year sentence, on which only a twenty-five-year minimum mandatory term was imposed, impermissibly exceeds the thirty-year statutory maximum permitted under section 775.082(3)(b), Florida Statutes (2002), and is therefore illegal. See McLeod v. State, 52 So.3d 784, 786 (Fla. 5th DCA 2010); see also Mendenhall v. *148State, 48 So.3d 740, 742 (Fla.2010); Wooden v. State, 42 So.3d 837, 837 (Fla. 5th DCA 2010).
Reversed and remanded.
DAVIS, KELLY, and BLACK, JJ., Concur.